Order issued October 17, 2012




                                      In The
                              Court of Appeals
                       ifth Bistrict of     at Ballas
                                No. 05-09-00828-CV


                           STEWART MCCRAY, Appellant

                                        V.

              GERALD H. HOAG AND ELIZABETH A. HOAG, Appellee


                                     ORDER

      The Motion to Vacate Mandate Issued on August 30, 2012 filed by Appellant

hereby GRANTED and a new Mandate will issue forthwith.




                                               JUSTICE